REASONS FOR ALLOWANCE 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “after the first partial verification operation is successfully completed, determining whether a second partial verification operation is required for a group of the one or more groups; and performing the second partial verification operation on one or more subgroups of a plurality of subgroups in a first group requiring the second partial verification operation among the plurality of groups, the first group being divided into the plurality of subgroups.” in combination with the other limitations thereof as is recited in the claim. Claims 2-22 depend on claim 1.
Regarding claim 23: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “perform the second partial verification operation on one or more subgroups of a plurality of subgroups in a group requiring the second partial verification operation among the plurality of groups, wherein the erase loop includes an erase operation and an erase verification operation, wherein the memory block is divided into the plurality of groups, and wherein the group requiring the second partial verification operation is divided into the plurality of subgroups.” in combination with the other limitations thereof as is recited in the claim.

Regarding claim 28: The prior art made of record and considered pertinent to the applicant's disclosure does not teach the claimed limitation of “performing the second partial verification operation on one or more subgroups of a plurality of subgroups in a first group requiring the second partial verification operation among the one or more groups are performed by the nonvolatile memory device based on the erase command and the address, the erase loop including an erase operation and an erase verification operation, the first memory block being divided into the plurality of groups, and the first group requiring the second partial verification operation being divided into the plurality of subgroups; and a buffer memory configured to store an address mapping table including address information of the first memory block, wherein, when at least one of the first partial verification operation and the second partial verification operation has failed, the processor is configured to: receive a bad block indication signal for the first 
	Therefore, the application is in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUAN HOANG whose telephone number is (571)272-1779. The examiner can normally be reached 7:30AM-4:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/HUAN HOANG/Primary Examiner, Art Unit 2827